DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 22, the amended recitation “no more than two streams…”, is not supported in the original disclosure.  There is support for separating the feed into two streams.  However, there is no support for limiting the separation into only two streams.  Any negative limitation or exclusionary proviso must have basis in the original disclosure.  See Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984).  Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  See MPEP §2173.05 (i). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) and 22-29 and 33-37 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Oprins et al. US 20170058214.
Regarding claims 22-26, Oprins et al. discloses a method comprising: separating a feedstock stream (See, para [0087]- [0092] and Figure 4(100)) into a light fraction (Figure 4(230)) and a heavy fraction (Figure 4(400)); processing the light fraction in a phase separation system (Figure 4(50)) and a hydrogen production system (Figure 4(31)); processing the heavy fraction in a hydroprocessing system (Figure 4(40)); separating a hydroprocessed effluent from the hydroprocessing system into a separator tops stream and a separator bottoms stream; processing the separator tops stream in a reformer (Para [0097]); and feeding the separator bottoms stream to the hydrogen production system (Figure 4(223) (244)). Furthermore, the reference teaches that the crude distillation unit (10) separates crude oil feed into lighter fractions from higher boiling components (Para [0027]) . The crude distillation unit (10) may comprise one or more outlets for gases fraction (230), naphtha (311), one or more of kerosene and gasoil (330), and resid (400) (See Para [0087]). Therefore, the reference recognizes embodiments where the crude distillation unit has two outlets. One fore gases faction and another for the heavier components. This is also shown in embodiments of Fig. 1 and Fig. 3. The reference also shows embodiments where the naphtha, kerosene and gasoil are combinedly released from the same outlet (Para [0078]). This would indicate that the reference teaches embodiments where the feed is separated into two streams, one with the light fractions and another with the heavies. Regarding the line coupling to the hydrogen production system. The crude distillation unit 10 is considered as the feedstock separation system of the claim. The hydrogen production system of the claim is considered as components 50 and 31 together of the reference (See Fig. 4). The figure shows a line 230 and 211 which connects these units.
Regarding claim 27, the Oprins reference teaches separation unit 10 which produces fuel oils such as kerosene (See Fig. 4 and Para [0087]).
Regarding claim 28, the Oprins reference shows a separator (See Fig. 4 (50)) which sends lights hydrocarbons like ethane to the hydrogen production system (31). 
Regarding claim 29, the Oprins reference teaches a steam cracking step for ethane cracking using the light hydrocarbons (See Fig. 4 (31) and Para [0062]). 
Regarding claim 33, Oprins teaches processing the light fraction in a phase separation system (Figure 4(50)) and a hydrogen production system (Figure 4(31)).
Regarding claims 34-37, the reference teaches a system for separating aromatic products including, benzene, toluene, xylene and C4 products (Para [0019]-[0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-9, 11-13, 20, 21, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oprins et al. US 20170058214, in view of Iqbal et al. US 20090261017.
Regarding claims 1, 9, 12, 30 and 31, Oprins et al. discloses a system comprising: separating a feedstock stream (See, para [0087]- [0092] and Figure 4(100)) into a light fraction (Figure 4(230)) and a heavy fraction (Figure 4(400)); processing the light fraction in a hydrogen production system (Figure 4(31 )); processing the heavy fraction in a hydroprocessing system (Figure 4(40)); separating a hydroprocessed effluent from the hydroprocessing system into a separator tops stream and a separator bottoms stream; processing the separator tops stream in a reformer (Para [0097]); and feeding the separator bottoms stream to the hydrogen production system (Figure 4(223) (244)). Furthermore, the reference teaches that the crude distillation unit (10) separates crude oil feed into lighter fractions from higher boiling components (Para [0027]) . The crude distillation unit (10) may comprise one or more outlets for gases fraction (230), naphtha (311), one or more of kerosene and gasoil (330), and resid (400) (See Para [0087]). Therefore, the reference recognizes embodiments where the crude distillation unit has two outlets. One fore gases faction and another for the heavier components. This is also shown in embodiments of Fig. 1 and Fig. 3. The reference also shows embodiments where the naphtha, kerosene and gasoil are combinedly released from the same outlet (Para [0078]). This would indicate that the reference teaches embodiments where the feed is separated into two streams, one with the light fractions and another with the heavies. Regarding the line coupling to the hydrogen production system. The crude distillation unit 10 is considered as the feedstock separation system of the claim. The hydrogen production system of the claim is considered as components 50 and 31 together of the reference (See Fig. 4). The figure shows a line 230 and 211 which connects these units.
The difference between the invention of Oprins and that of claims 1 and 30 is that claims 1 and 30 require the use of a carbon dioxide conversion system configured to receive carbon dioxide from the hydrogen production system and configured to product synthetic hydrocarbons from that carbon dioxide. The Oprins reference seems to have one single unit that produces hydrogen and synthetic hydrocarbons. 
Iqbal et al. teaches systems and method for upgrading hydrocarbons (Abstract). The reference teaches a gasifier 120 connected to a separation zone 140 (Para [0014]). Gasification products are recovered from separation zone 140 in stream 160 (Para [0024]). The gasifier produces syngas which includes hydrogen, carbon monoxide and carbon dioxide (Para [0019]). The recovered products, including the CO2, in stream 160 are converted to synthetic hydrocarbons (See Fig. 3 and Para [0038]). The Fischer Tropsch convertor 330 is considered as the carbon dioxide conversion system and the gasifier is considered as the hydrogen production system that makes hydrogen and carbon dioxide. 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to modify the invention of Oprins to use the hydrogen production system and carbon dioxide conversion system of Iqbal. One would be motivated to do so in an effort to recover CO2 and generate synthetic hydrocarbons from it. 
Regarding claim 2, the Oprins reference teaches using crude oil (Para [0044]).
Regarding claim 3, the Oprins reference teaches an embodiment where condensates are used (Para [0015] “any crude oil is suitable as the source material…including…condensates”). 
Regarding claim 7, the Oprins does not teach that a hydrogen reactor being a gasification reactor. 
Iqbal et al. teaches systems and method for upgrading hydrocarbons (Abstract). The reference teaches a gasifier 120 connected to a separation zone 140 (Para [0014]). Gasification products are recovered from separation zone 140 in stream 160 (Para [0024]). The gasifier produces syngas which includes hydrogen, carbon monoxide and carbon dioxide (Para [0019]). The recovered products, including the CO2, in stream 160 are converted to synthetic hydrocarbons (See Fig. 3 and Para [0038]).
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the gasifier of Iqbal. One would be motivated to do so in an effort to generate syngas. The Iqbal reference uses syngas to make other useful products such as hydrocarbons (See Iqbal Fig. 3 and Para [0038]).  
Regarding claim 8, Iqbal teaches using a pressure swing adsorption for hydrogen separation (Para [0069]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the pressure swing step of Iqbal in the invention of Oprins in an effort to isolate the hydrogen. 
Regarding claim 11, the Oprins reference teaches hydrocracking and dearomatization (Para [0038]).
Regarding claim 13, the Oprins reference teaches separating a hydroprocessed effluent from the hydroprocessing system into a separator tops stream and a separator bottoms stream; processing the separator tops stream in a reformer (Para [0097]). The reference teaches reforming the tops which contains methane separated from hydrogen (Para [0092]). This is the stream that is sent to the reformer (Para [0097]). Since perfect separation is not expected, there will be a miniscule portion of hydrogen sent to the reformer with the methane. 
Regarding claim 20, Oprins teaches processing the heavy fraction in a hydroprocessing system (Figure 4(40)); separating a hydroprocessed effluent from the hydroprocessing system into a separator tops stream and a separator bottoms stream; processing the separator tops stream in a reformer (Para [0097]); and feeding the separator bottoms stream to the hydrogen production system (Figure 4(223) (244)).
 Regarding claim 21, at the time of filing it would have been obvious for a person of ordinary level of skill in the art to recover hydrogen from a combination of end products in an effort to reuse hydrogen elsewhere in the system.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oprins et al. US 20170058214.
Regarding claim 32, at the time of filing it would have been obvious for a person of ordinary level of skill in the art to recover hydrogen from a combination of end products in an effort to reuse hydrogen elsewhere in the system.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oprins et al. US 20170058214, in view of Iqbal et al. US  20090261017 as applied to claim 1-3, 7-9, 11-13, 20, 21, 30 and 31  above, and further in view of Keusenkoethen et al. US 2015/0166430.
Regarding claims 4 and 14, Oprins reference does not teach using a flash drum for separation. 
Keusenkoethen et al. teaches a method and apparatus for processing hydrocarbon feeds (Abstract). In one embodiment the reference teaches heavy product separation using a flash drum for phase separation (Para [0090]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the flash drum of Keusenkoethen for phase separation of crude hydrocarbon condensates of Oprins. One would be motivated to do so in an effort to separate heavies from lights in the hydrocarbon mixture. 
Claims 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oprins et al. US 20170058214, in view of Iqbal et al. US  20090261017 as applied to claim 1-3, 7-9, 11-13, 20, 21, 30 and 31  above, and further in view of Abudawoud et al. US 20180187107. 
Regarding claims 4, 5, 14 and 15, Oprins does not teach specifically using a cyclonic phase separation device or flash drum for separating feedstock. 
Abudawoud et al. teaches a system for hydroprocessing configured to remove impurities from crude oil feedstock (Abstract). The reference teaches using a flash drum or a cyclonic phase separation device for materials separation (Para [0051]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use a flash drum or cyclonic device of Abudawoud in the system of Oprins. One would be motivated to do so for phase separation of crude hydrocarbon feedstock. 

Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oprins et al. US 20170058214, in view of Iqbal et al. US  20090261017 as applied to claim 1-3, 7-9, 11-13, 20, 21, 30 and 31 above, and further in view of Ide et al. US 20180333704.
Regarding claim 6, the Oprins reference does not teach using a steam reformer to produce hydrogen. 
Ide teaches a process for making catalysts used in hydrogen production (Para [0004] and [0022]). The reference teaches that hydrogen is commonly and effectively generated by reforming hydrocarbons via gasification or reforming such as steam reforming (Para [0022]). 
At the time of invention it would have been obvious for a person of ordinary level of skill in the art to use the steam reforming device of Ide to reform hydrocarbons of Oprins. One would be motivated to do so in an effort to created hydrogen from hydrocarbons. 
Regarding claim 10, the Oprins reference does not teach using a dry reforming step for CO2 conversion. 
Ide teaches a process for making catalysts used in hydrogen production (Para [0004] and [0022]). The reference teaches that hydrogen is commonly and effectively generated by reforming hydrocarbons via gasification or reforming such as steam reforming (Para [0022]). The reference further teaches the dry reforming as a method of hydrogen generation with CO2 sequestration (See Para [0023]). 
At the time of invention it would have been obvious to a person of ordinary level of skill in the art to capture CO2 in Oprins via the dry reforming step of Ide. One would be motivated to do so because this would provide useful hydrogen and sequester the greenhouse gas CO2. 

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oprins et al. US 20170058214, in view of Iqbal et al. US  20090261017 as applied to claims 1-3, 7-9, 11-13, 20, 21, 30 and 31 above, and further in view of Hazimann et al. US 2013/0087482. 
Regarding claims 16-19 the Oprins reference does not teaches the claimed reactors as part of the reformer system. 
Hazimann et al. teaches a reforming process including hydrocarbon cracking (Abstract). The reference teaches a reforming system with and isomerization section (Para [0019]), a dehydrocyclization section (Para [0019]) and dehydrogenation zone (Para [0005]) and a hydrocracking zone (Para [0010]).
At the time of filing it would have been obvious to a person of ordinary level of skill in the art to use the additional processing units of Hazimann to further reform the hydrocarbon materials of Oprins. One would be motivated to do so in an effort to recover the end products of Hazimann by converting the hydrocarbons left over from the process of Oprins.  

Response to Arguments
Applicant’s arguments, see Pg. 1, last para., filed 03/17/2022, with respect to claim 10 have been fully considered and are persuasive. The 112(d) rejection of claim 10 has been withdrawn. 
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that claim 22 requires separating a crude oil stream into no more than two fractions and requires feeding the light fraction directly to a hydrogen production system. Applicant argues that Oprins does not teach these main features. However, the reference teaches that the crude distillation unit (10) separates crude oil feed into lighter fractions from higher boiling components (Para [0027]) . The crude distillation unit (10) may comprise one or more outlets for gases fraction (230), naphtha (311), one or more of kerosene and gasoil (330), and resid (400) (See Para [0087]). Therefore, the reference recognizes embodiments where the crude distillation unit has two outlets. One fore gases faction and another for the heavier components. This is also shown in embodiments of Fig. 1 and Fig. 3. The reference also shows embodiments where the naphtha, kerosene and gasoil are combinedly released from the same outlet (Para [0078]). This would indicate that the reference teaches embodiments where the feed is separated into two streams, one with the light fractions and another with the heavies. Additionally, the claims do not exclude an embodiment where the separator 50, before unit 31, is considered as part of the hydrogen production unit.
Applicant further argues that the hydrogen production system of the Oprins reference does not read on the hydrogen production system as recited in the present claims and defined in the specification. Applicant cites Para [0020] of the instant specification for a definition of the hydrogen production system. The hydrogen generation unit is only required to be capable of producing hydrogen to be considered as a hydrogen production system of the claim. Claim 22 broadly encompasses a hydrogen production system. Limitations from the specification cannot be imported into the claim. 
Regarding claim 1, Applicant argues that Oprins does not teach the main features of a coupling line to the hydrogen production system and splitting the feedstock into only two streams. However, the reference teaches that the crude distillation unit (10) separates crude oil feed into lighter fractions from higher boiling components (Para [0027]) . The crude distillation unit (10) may comprise one or more outlets for gases fraction (230), naphtha (311), one or more of kerosene and gasoil (330), and resid (400) (See Para [0087]). Therefore, the reference recognizes embodiments where the crude distillation unit has two outlets. One fore gases faction and another for the heavier components. This is also shown in embodiments of Fig. 1 and Fig. 3. The reference also shows embodiments where the naphtha, kerosene and gasoil are combinedly released from the same outlet (Para [0078]). This would indicate that the reference teaches embodiments where the feed is separated into two streams, one with the light fractions and another with the heavies. Additionally, the claims do not exclude an embodiment where the separator 50, before unit 31, is considered as part of the hydrogen production unit.
Applicant argues the Iqbal does not remedy the deficiencies of Oprins. Applicant further argues that the hydrogen production system of the Iqbal reference does not read on the hydrogen production system as recited in the present claims and defined in the specification. Applicant cites Para [0020] of the instant specification for a definition of the hydrogen production system. The hydrogen generation unit is only required to be capable of producing hydrogen to be considered as a hydrogen production system of the claim. Claim 1 broadly encompasses a hydrogen production system. Limitations from the specification cannot be imported into the claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/Examiner, Art Unit 1736                                                                                                                                                                                                        

/STEVEN J BOS/Primary Examiner, Art Unit 1736